UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9789 TECH/OPS SEVCON, INC. (Exact name of registrant as specified in its charter) Delaware 04-2985631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 155 Northboro Road, Southborough, Massachusetts 01772 (Address of principal executive offices and zip code) (508) 281-5510 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 11, 2010 Common stock, par value $.10 TECH/OPS SEVCON, INC. FORM 10-Q FOR THE QUARTER ENDED JULY 3, 2010 INDEX PAGE PART I - FINANCIAL INFORMATION 3 Item 1Financial Statements (unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3Quantitative and Qualitative Disclosures about Market Risk 17 Item 4Controls and Procedures 17 PART II - OTHER INFORMATION 18 Item1 Legal Proceedings 18 Item 1ARisk Factors 18 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3 Defaults upon Senior Securities 19 Item4 (Removed and Reserved) 19 Item5 Other Information 19 Item 6Exhibits 20 SIGNATURES 20 INDEX OF EXHIBITS 20 - 2 - PART I.FINANCIAL INFORMATION Item 1 Financial Statements CONSOLIDATED BALANCE SHEETS Tech/Ops Sevcon, Inc. and Subsidiaries (in thousands of dollars except per share data) July 3, September 30, (unaudited) (derived from audited statements) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowances for doubtful accounts of $42 at July 3, 2010 and $92 at September 30, 2009 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment: At cost Less: accumulated depreciation and amortization Net property, plant and equipment Long-term deferred tax asset Goodwill Other long-term assets 14 11 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ $ Accrued expenses Accrued and deferred taxes on income 47 - Total current liabilities Liability for pension benefits Other long term liabilities 48 Total liabilities Stockholders’ equity: Preferred stock, par value $.10 per share - authorized - 1,000,000 shares; outstanding – none - - Common stock, par value $.10 per share - authorized - 8,000,000 shares; Outstanding 3,340,322 shares at July 3, 2010 and 3,326,322 shares at September 30, 2009 334 333 Premium paid in on common stock Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - index CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Tech/Ops Sevcon, Inc. and Subsidiaries (in thousands of dollars except per share data) Three months ended Nine months ended July 3, June 27, July 3, June 27, Net sales $ Cost of sales Gross Profit Selling, research and administrative expenses Restructuring charge - (5 ) - Operating (loss) income ) ) ) Interest expense (6
